IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GERNARD CHESTNUT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0342

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed July 5, 2017.

An appeal from the Circuit Court for Leon County.
Robert Wheeler, Judge.

Gernard Chestnut, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., OSTERHAUS and WINSOR, JJ., CONCUR.